Citation Nr: 0629377	
Decision Date: 09/15/06    Archive Date: 09/26/06

DOCKET NO.  98-01 131A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.	Entitlement to service connection for a bilateral knee 
disorder, claimed as degenerative joint disease.

2.	Entitlement to service connection for arthritis of the 
back, claimed as consequent to spinal anesthesia during 
military service.


REPRESENTATION

Appellant represented by:	Fred J. Fleming, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from July 1954 to May 
1957.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  In May 1998, the veteran testified at a hearing, 
via videoconference, before the undersigned.  In February 
1999, the Board remanded the veteran's claims to the RO for 
further development.  In an August 2000 decision, the Board 
denied the veteran's claims.

The veteran appealed the Board's August 2000 decision to the 
U.S. Court of Appeals for Veterans Claims (hereinafter 
referred to as the "CAVC").  In that litigation, a Motion 
for Remand was filed by the VA General Counsel, averring that 
remand was required due to the CAVC's decision in Holliday v. 
Principi, 14 Vet. App. 280 (2001) that interpreted the 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), Public Law No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000).  In an Order of October 2001, the CAVC vacated the 
Board's decision and remanded the matter, pursuant to the 
General Counsel's motion.  As set forth in detail below, the 
VCAA substantially amended existing law regarding the 
requirement of a well-grounded claim and the notice and 
assistance to be afforded claimants for veteran's benefits.  
A copy of the CAVC's Order in this matter has been placed in 
the claims file.

In July 2003 and January 2005, the Board remanded the 
veteran's claims to the RO for further development.





FINDINGS OF FACT

1.	The objective and competent medical evidence of record 
preponderates against a finding that any currently 
diagnosed bilateral knee disorder, including 
degenerative joint disease, is related to the veteran's 
period of active military service, nor was degenerative 
joint disease manifested within a year of his discharge.

2.	The objective and competent medical evidence of record 
preponderates against a finding that the veteran has 
arthritis of the back due to his period of military 
service, including as consequent to spinal anesthesia 
during military service nor was arthritis of the back 
manifest within a year of his discharge. 


CONCLUSIONS OF LAW

1.	A bilateral knee disorder, claimed as degenerative joint 
disease, was not incurred during the veteran's period of 
active military service, nor may it be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5103-5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2006).

2.	Arthritis of the back, claimed as consequent to spinal 
anesthesia during military service, was not incurred 
during the veteran's period of active military service, 
nor may it be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103-5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duty to Notify and Assist

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

In the Mayfield case, the CAVC addressed the meaning of 
prejudicial error (38 U.S.C.A. § 7261(b)), what burden each 
party bears with regard to the CAVC's taking due account of 
the rule of prejudicial error, and the application of 
prejudicial error in the context of the VCAA duty-to-notify 
(38 U.S.C.A. § 5103(a)).

In Pelegrini, the CAVC held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the unfavorable AOJ decision that is the 
basis of this appeal was already decided and appealed prior 
to VCAA enactment.  The CAVC acknowledged in Pelegrini that 
where, as here, the § 5103(a) notice was not mandated at the 
time of the initial AOJ decision, the AOJ did not err in not 
providing such notice.  Rather, the appellant has the right 
to content complying notice and proper subsequent VA process.  
Pelegrini, supra, at 120.

The VA General Counsel has issued a precedent opinion 
interpreting the CAVC's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements noted above, and held that, to comply 
with VCAA requirements, the Board must ensure that complying 
notice is provided unless the Board makes findings regarding 
the completeness of the record or as to other facts that 
would permit [a conclusion] that the notice error was 
harmless, including an enumeration of all evidence now 
missing from the record that must be a part of the record for 
the claimant to prevail on the claim.  See VAOPGCPREC 7-2004 
(July 16, 2004). 

Considering the decisions of the CAVC in Pelegrini and 
Mayfield and the opinion of the General Counsel, the Board 
finds that the requirements of the VCAA have been satisfied 
in this matter, as discussed below.  

Also, during the pendency of this appeal, on March 3, 2006, 
the CAVC issued a decision in the consolidated appeal of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), that held that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) applied to all five elements of a 
service connection claim.  Id.  However, in the instant case, 
in a March 2006 letter, the RO provided the veteran with 
notice consistent with the requirements set forth in Dingess.  
Further, as the veteran's claims for service connection are 
being denied, no disability rating or effective date will be 
assigned and, as set forth below, there can be no possibility 
of prejudice to the veteran.  As set forth herein, no 
additional notice or development is indicated in the 
veteran's claim. 

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claims and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  See 
e.g., Prickett v. Nicholson, No. 04-0140 (U.S. Vet. App. 
Sept. 11, 2006).  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.   

In November 2005 and March 2006 letters, the RO informed the 
appellant of its duty to assist him in substantiating his 
claims under the VCAA, and the effect of this duty upon his 
claims.  In addition, the appellant was advised, by virtue of 
a detailed December 1997 statement of the case (SOC) and 
January 2000, November 2004, and June 2006 supplemental 
statements of the case (SSOCs) issued during the pendency of 
this appeal, of the pertinent law, and what the evidence must 
show in order to substantiate his claims.  We therefore 
conclude that appropriate notice has been given in this case.  
The Board notes, in addition, that a substantial body of lay 
and medical evidence was developed with respect to the 
appellant's claim, and that the SOC and SSOCs issued by the 
RO clarified what evidence would be required to establish 
service connection for bilateral knee and back disorders.  
The appellant responded to the RO's communications with 
additional evidence and argument, thus curing (or rendering 
harmless) any previous omissions. 

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
attorney has identified any other pertinent evidence, not 
already of record, which would need to be obtained for a fair 
disposition of this appeal.  The Board notes that, while an 
August 1998 letter from the Social Security Administration 
(SSA) indicates that the veteran was found totally disabled 
and eligible for SSA benefits as of January 1998, records 
considered by the SSA in that decision go to a determination 
as to the current level of disability, rather than the origin 
of the disorder, that is the subject of the Board's 
determination herein.  Thus, for these reasons, any failure 
in the timing or language of VCAA notice by the RO 
constituted harmless error.

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  See e.g., Livesay v. Principi, 15 Vet. 
App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

II.	Factual Background

Service medical records are not referable to complaints or 
diagnoses of, or treatment for, a bilateral knee or back 
disorders.  Nor is there an indication of any in-service 
history of injury to the knees.  The clinical records reflect 
that, in June 1955, the veteran underwent an appendectomy and 
received spinal anesthesia.  There is no indication in the 
operative reports regarding complications of any type 
associated with the procedure.  He was readmitted a week 
after surgery when a buddy hit him in the operative site but 
there was no evidence of wound separation and no mention made 
of any back pain.  When examined for separation from service 
in May 1957, the examination report reflects a normal 
clinical evaluation of the veteran's spine and lower 
extremities.  

Post service, private and VA medical records and examination 
reports, dated from 1958 to 2004, are associated with the 
claims file and are devoid of complaints related to a back or 
knee disorder for many years after service separation.  These 
records show that VA hospitalized the veteran from January to 
February 1958 for treatment of pilonidal and sebaceous cysts, 
but the records are not referable to a knee or back disorder.

Private medical records, dated from 1983 to 1986, reveal that 
the veteran was involved in a head-on accident in August 1983 
and complained of pain in his neck and lumbosacral area.  In 
September 1983, he underwent a myelogram and chemonucleolysis 
with chymopapain injection.  The final diagnosis was 
herniated nucleus pulposus L4-L5.  In April 1984, he was 
hospitalized again for lumbosacral syndrome with a reference 
to the August 1983 accident, but no additional treatment was 
recommended due to an absence of clinical symptoms.  It was 
suggested at that time that the veteran's complaints and 
behavior were factitious. 

In April 1984, the veteran was privately hospitalized with 
complaints of low back and leg pain.  An examination revealed 
decreased range of motion of the back, that deep tendon 
reflexes and neurologic function of his lower extremities 
were normal, and knee jerks were intact. 

In October 1986, the veteran sought treatment for severe back 
pain and sleepiness related to a slip and fall accident on 
his job the previous month.  The private treating physician 
challenged the veteran's reported symptoms and noted that he 
was hard-pressed to make a diagnosis.

VA medical records indicate that, in March 1996, the veteran 
complained of pain in his chest and back.  An April 1996 
cervical spine X-ray shows degenerative arthritis of the 
cervical spine.  In June 1997, the veteran related, among 
other things, that he had problems with his knees.

A February 1998 VA hospitalization record, related to 
coronary artery disease, reveals that the veteran reported a 
history of degenerative joint disease of the lumbar spine and 
a past surgical history of a lumbar diskectomy.

During his May 1998 Board hearing, the veteran testified that 
he began having problems with his knees about one month after 
going on active duty.  He indicated that he had problems 
doing squat jumps and his knees started burning but the 
doctors could find nothing wrong.  He was treated with 
heating pads and took aspirin and alcohol for pain.  He 
indicated that the condition progressively worsened and he 
now had a tremendous amount of pain.  He was told in service 
that he was faking and quit going on sick call, although he 
reinjured his knees on several occasions.

With respect to his back, the veteran reflected that his back 
started to hurt the day he was operated on for appendicitis.  
He was given an injection in his back which felt like it was 
going through bone.  He eventually was operated on in 1983-84 
for his back.  He stressed that he attempted to obtain 
medical treatment during service but was told he was faking 
it and to take some aspirin and another drink.  He 
acknowledged that his condition progressively worsened over 
the years and he had to have an operation because it was so 
bad.  Upon further questioning, he admitted that he had been 
involved in a vehicular accident in 1983 and injured his back 
and had to have back surgery.

According to a December 1999 VA examination report, it was 
noted that when the veteran was summoned in the waiting room, 
he was sound asleep and it was difficult to awaken him.  The 
report reflects that the veteran said that his knees began to 
hurt while he was on active duty.  He indicated that he had 
x-rays at one point because of "fire" in his knees, but they 
were negative, and he was given pain medication.  He reported 
that he took pain pills and drank whiskey for many years for 
the pain.  As to his claimed back disorder, the veteran 
complained that he was given a spinal anesthesia for an 
appendectomy and that the doctor remarked during the 
procedure that he had slipped and put the needle in the wrong 
place.  The veteran indicated that his back hurt him 
constantly since that time.  He admitted that he was in a 
vehicle accident in 1984, and observed that his back burned 
like fire since, and that his private doctor removed two 
ruptured disks as a result.

Upon physical examination, the final diagnoses included 
degenerative joint disease of the right knee with loss of 
function due to pain.  An x-ray showed ossific densities most 
likely related to old trauma.  Further, the examiner 
diagnosed degenerative joint disease of the lumbosacral spine 
with loss of function due to pain, confirmed by x-ray.  The 
examiner noted that there was no operative wound from where 
the veteran reported that the disks had been removed but the 
Board notes, parenthetically, that it appears that the 
veteran did not, in fact, undergo a diskectomy but rather had 
an injection procedure in 1983 and would not, therefore, have 
surgical scarring.  The examiner remarked that the etiology 
of the veteran's knee problems was, as the veteran stated, 
when he was in basic training in 1954. Further, the examiner 
commented that the veteran related the date of onset of back 
pain to spinal anesthesia in 1955 but it was his medical 
opinion that the spinal anesthetic probably was not the 
etiologic factor in the veteran's back disorder.  He did not 
believe that the veteran's knee and back disorders were 
congenital in nature or due to disease suffered prior to 
active service or were aggravated thereby, and concluded that 
the veteran's post service occupational activity, accident, 
aging process, and obesity were factors related to the knee 
and back pathology.

The veteran underwent further VA examination in October 2002.  
According to the examination report, the examiner said that 
the veteran was a very poor historian who seemed to be 
intoxicated; marked halitosis with an odor of alcohol was 
noted.  The veteran gave a history of injuring both knees 
doing squat jumps in 1954 after which he was taken to the 
hospital, x-rayed, and given ace bandages.  He was returned 
to his barracks to lie around for a few days and the swelling 
went down.  He repeatedly returned to the dispensary for new 
x-rays and he was given a week more days at rest and then 
returned to regular duty.  He went on sick call and was 
teased, so he used aspirin and whisky.  In May 1955, the 
veteran was operated on for appendicitis.  He received a 
spinal shot and the anesthesiologist uttered an expletitive 
while administering it and said he "split a disk".  The 
veteran had trouble ever since and need back surgery in 1989 
or 1990.  

Upon examination, the clinical diagnoses included arthralgia 
joint disease of both knees with loss of function due to 
extreme pain; x-ray report showed no significant abnormality.  
In response to the RO's question as to whether the veteran 
had a knee disability related to an incident in service, the 
VA examiner said this was a presumption and he believed it 
was a disability incurred in service.  The VA examiner also 
said the veteran had degenerative joint disease of the spine 
that was only questionably related to his spinal anesthesia.  
An x-ray report showed degenerative joint disease. 

In May 2004, the recent 2002 VA examiner responded to the 
RO's request to clarify his medical opinion after reviewing 
the veteran's medical records.  The VA examiner expressly 
stated that since there was no service record of any knee 
problem, "one can not presume any problem because of the 
time interval."  The examiner also said that "[a]rthritis 
in the back has no relationship to spinal anesthesia.  Spinal 
anesthesia might cause some nerve problem but no arthritis."   
He said that "[q]uestionably means no."

III.	Legal Analysis

Under 38 U.S.C.A. §1110; 38 C.F.R. § 3.303, a veteran is 
entitled to disability compensation for disability resulting 
from personal injury or disease incurred in or aggravated by 
active military service.  In addition, the law provides that, 
where a veteran served ninety days or more of active military 
service, and arthritis becomes manifest to a degree of 10 
percent within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.307, 
3.309 (2006).  While the disease need not be diagnosed within 
the presumption period, it must be shown, by acceptable lay 
or medical evidence, that there were characteristic 
manifestations of the disease to the required degree during 
that time.  Id. 

"A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service."  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).

A.	Service Connection for Bilateral Knee Disorder 
Claimed As Degenerative Joint Disease.

The veteran has contended that service connection should be 
granted for a bilateral knee disorder, claimed as 
degenerative joint disease.  Although the evidence shows that 
the veteran currently has arthralgia joint disease of both 
knees, no competent medical evidence has been submitted to 
show that this disability is related to service or any 
incident thereof.  On the other hand, the record reflects 
that his knees were normal on separation from service and the 
first post service evidence of record of degenerative joint 
disease of the knees is from 1999, more than 40 years after 
the veteran's separation from service.  Although in December 
1999, a VA examiner opined that the veteran's knee disorder 
started in basic training in 1954, in May 2004, a VA examiner 
who reviewed the veteran's medical records noted the lack of 
any reference of a knee problem in service and said that 
since there was no service record on any knee problem, one 
cannot presume any problem because of the time interval.

In support of his claim, the veteran points to the VA 
physician's December 1999 opinion that his knee problem is 
related to military service.  However, the Board observes 
that, with regard to medical evidence, a diagnosis or opinion 
by a health care professional is not conclusive and is not 
entitled to absolute deference.  Indeed, the CAVC has 
provided guidance for weighing medical evidence.  A post 
service reference to injuries sustained in service without a 
review of service medical records is not competent medical 
evidence.  Grover v. West, 12 Vet. App. 109, 112 (1999).  A 
medical opinion based on speculation, without supporting 
clinical data or other rationale, does not provide the 
required degree of medical certainty.  Bloom v. West, 12 Vet. 
App. 185, 187 (1999).  Further, a medical opinion isn't 
adequate when it is unsupported by clinical evidence.  Black 
v. Brown, 5 Vet. App. 177, 180 (1993).  A medical opinion 
based on an inaccurate factual premise is not probative. 
Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  A bare 
conclusion, even when reached by a health care professional, 
is not probative without a factual predicate in the record.  
Miller v. West, 11 Vet. App. 345, 348 (1998).  A bare 
transcription of lay history, unenhanced by additional 
comments by the transcriber, does not become competent 
medical evidence merely because the transcriber is a health 
care professional.  LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).  Here, there is no evidence, as propounded by the 
December 1999 VA physician that military activity led to the 
appellant's knee disorder.  See Reonal; LeShore, supra.

Nor did the December 1999 VA examiner provide clinical 
evidence to support his belief, and his opinion, although 
doubtless sincerely rendered, is for that reason not accorded 
great weight by the Board.  See Bloom v. West, supra.  See 
also Black v. Brown, 5 Vet. App. 177, 180 (1995)(A medical 
opinion is inadequate when it is unsupported by clinical 
evidence.).

Thus, the December 1999 VA examiner's opinions must be 
accorded less weight than those of the October 2002 VA 
examiner who provided the additional May 2004 clarification 
of his opinion.

More persuasive in the Board's opinion is the May 2004 
opinion from the VA examiner who reviewed the veteran's 
medical records, and concluded that since there was no 
service record on any knee problem, one cannot presume any 
problem because of the time interval.

In sum, the weight to be accorded the various items or 
medical evidence in this claim must be determined by the 
quality of the evidence and not necessarily by its quantity 
or source.  The veteran's claim for service connection for a 
bilateral knee disorder must be denied.

B.	Service Connection for Arthritis of the Back

The veteran has also contended that service connection should 
be granted for arthritis of the back that he claims is 
consequent to spinal anesthesia in service.  Although the 
evidence shows that the veteran currently has degenerative 
joint disease of the back, no competent medical evidence has 
been submitted to show that this disability is related to 
service or any incident thereof.  On the other hand, the 
record reflects that his spine was normal on separation from 
service and the first post service evidence of record of 
treatment for a back disorder is from 1983, more than 25 
years after the veteran's separation from service, when the 
veteran was treated for residuals of a motor vehicle 
accident.  There was no mention made at that time of either a 
past medical history of prior back problems or any 
relationship between the veteran's back complaints and 
military service.  Since such reported history was given in 
conjunction with necessary medical treatment, the Board 
regards it as highly probative.  

Importantly, while the veteran had treatment for a back 
disorder as early as the 1980s, no medical examiners have 
attributed his back disorder to military service.  In fact, 
two VA examiners, in December 1999 and in May 2004, 
specifically opined that spinal anesthesia received in 1955 
was probably not the etiologic factor in the veteran's back 
disorder.  In short, no medical opinion or other medical 
evidence relating the veteran's degenerative joint disease of 
the spine to service or any incident of service has been 
presented.

C.	Both Disabilities

The veteran is certainly capable of providing evidence of 
symptomatology, but a layperson is generally not capable of 
opining on matters requiring medical knowledge, such as the 
degree of disability produced by the symptoms or the 
condition causing the symptoms.  See, e.g., Routen v. Brown, 
10 Vet. App. 183, 186 (1997); ("a layperson is generally not 
capable of opining on matters requiring medical knowledge"), 
aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 
1998), cert. denied 119 S. Ct. 404 (1998); Heuer v. Brown, 7 
Vet. App. 379, 384 (1995); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  See also Harvey v. Brown, 6 Vet. App. 390, 
393-94 (1994).  Here, the veteran has not submitted any 
medical opinion or other medical evidence that supports these 
claims.  Moreover, the preponderance of the probative and 
objective medical evidence now of record militates against a 
finding that the veteran has bilateral knee or back disorders 
related to service or any incident thereof.  38 U.S.C.A. §§ 
1110, 5107(a); 38 C.F.R. §§ 3.303, 3.304.

We have considered the doctrine of reasonable doubt.  Under 
that doctrine, when there is an approximate balance between 
evidence for and against a claim, the evidence is in 
equipoise, there is said to be a reasonable doubt, and the 
benefit of such doubt is given to the claimant.  38 U.S.C.A. 
§ 5107(b); see Schoolman v. West, 12 Vet. App. 307, 310-11 
(1999); 38 C.F.R. § 3.102.  However, when the evidence for 
and against a claim is not in equipoise, then there is a 
preponderance of evidence either for or against the claim, 
there is no reasonable doubt, and the doctrine is 
inapplicable.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  
Based upon the evidence of record, service connection for a 
bilateral knee disorder claimed as degenerative joint 
disease, and a back disorder, claimed as consequent to spinal 
anesthesia, must be denied.


ORDER

Service connection for a bilateral knee disorder, claimed as 
degenerative joint disease is denied.

Service connection for arthritis of the back, claimed as 
consequent to spinal anesthesia in military service, is 
denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs
`

